Citation Nr: 0520036	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-14 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1999 to August 2003.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from an October 2003 
rating decision by the Winston-Salem Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted service-
connection for postoperative lateral meniscus tear and 
patellar tendon repair of the left knee and for postoperative 
medial meniscus repair and chondromalacia patella of the 
right knee, each rated 10 percent, effective August 25, 2003 
(the day following the date of service discharge).  In 
February 2005, the veteran testified at a Travel Board 
hearing before the undersigned; a transcript of that hearing 
is of record. 
 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records are outstanding.  
At the February 2005 Travel Board hearing, the veteran 
indicated that pertinent treatment records from Fayetteville 
VA Medical Center (VAMC), including x-rays, have not been 
associated with the claims file.  As such records are 
constructively of record and may have bearing on the claims, 
they must be secured and considered.

At the February 2005 hearing, the veteran indicated that his 
knee disabilities have increased in severity since his last 
VA examination, in October 2003.  The allegation of increased 
disability is plausible, as almost two years have passed 
since the veteran was last examined, and as he is competent 
to observe that his disabilities are progressing in severity.  
It is also noteworthy that as this is an appeal from the 
initial rating assigned with the grant of service connection, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  A contemporaneous VA examination is indicated.  
Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
knee disabilities from August 2003 to 
the present, then obtain records of 
such treatment from all sources 
identified.  Whether or not he 
responds, the RO should obtain reports 
(not already of record) of any 
treatment he received at the 
Fayetteville VAMC.

2.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his bilateral knee 
disabilities.  The veteran's claims 
file must be reviewed by the examiner 
in conjunction with the examination.  
The examination should include range of 
motion studies with consideration of 
any complaints of pain and of 
limitation of motion due to pain.  The 
examiner must also note whether there 
is instability or subluxation and, if 
so, the degree of such impairment.  All 
functional limitations of the knees 
should be identified.  The examiner 
should note whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the 
knees.  If there is no limitation of 
motion or function, or no objective 
indication of pain, such facts must 
also be noted in the report.  The 
examiner should elicit information as 
to precipitating and aggravating 
factors (i.e., movement or activity), 
and the effectiveness of any pain 
medication or other treatment for 
relief of pain.  The examiner must 
explain the rationale for all opinions 
given.

3.  The RO should then readjudicate the 
claims.  In so doing, the RO should 
consider the applicability of 
VAOPGCPREC 9-2004 (regarding separate 
ratings for limitations of flexion and 
extension), if any.  If the claims 
remain denied, the RO should provide 
the veteran an appropriate supplemental 
statement of the case, and give him the 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


